       Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 1 of 16
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 18, 2020
                                 IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

RECIF RESOURCES, LLC,           §
         Plaintiff,             §
                                §
v.                              §                            CIVIL ACTION NO. H-19-2953
                                §
JUNIPER CAPITAL ADVISORS, L.P., §
et al.,                         §
         Defendants.            §

                                              MEMORANDUM AND ORDER

            This case is before the Court on the Motion to Exclude the Testimony of Brent

K. Bersin (“Motion”) [Doc. # 139] filed by Recif Resources, LLC (“Recif”), Paul C.

Langlois, and Steven M. Jones. Juniper Capital Advisors, L.P., Juniper Capital

Investments, LLC, Juniper Capital III, LP, and State Line Exploration, LLC

(collectively, “Juniper”) filed a Response [Doc. # 162]. Recif, Langlois, and Jones

filed a Reply [Doc. # 179]. Having reviewed the record and the applicable legal

authorities, the Court denies the Motion.

I.          BACKGROUND

            For purposes of the pending Motion, the factual background is straight-forward

and largely uncontested. In February 2018, Juniper created a cross-section map and

corresponding well log interpretations (“Cross-Section Analysis”) of oil-producing

formations across Texas, Louisiana, and Mississippi. Juniper also created six region-

P:\ORDERS\11-2019\2953MExcludeBersin.wpd   200917.1213
       Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 2 of 16




wide maps displaying various analysis related to the region, which Juniper then placed

on a large poster (“Six Map Poster”). On February 22, 2018, Juniper provided the

Cross-Section Analysis, other geologic maps, and a copy of the Six Map Poster to

Recif.

            It is uncontroverted that Recif later removed Juniper’s name and logo from the

Cross-Section Analysis and the Six Map Poster, and inserted Recif’s own logo. Recif

then shared Juniper’s works with at least one Juniper competitor. Juniper obtained

federal copyright registrations for the Cross-Section Analysis and the Six Map Poster

(the “Copyrighted Works”), and then filed a copyright infringement counterclaim in

this case against Recif, Langlois, and Jones. Juniper also asserted a claim under the

Digital Millennium Copyright Act (“DMCA”) based on Recif’s removal of Juniper’s

identifying information from the Cross-Section Analysis.

            Juniper designated Brent K. Bersin as its damages expert on the copyright

infringement and DMCA claims. Bersin issued his Report [Doc. # 139-3] on May 8,

2020. Bersin determined the reasonable royalty or license fee for the Cross-Section

Analysis and the Six Map Poster by soliciting quotes from three petroleum

engineering-consulting firms to create and license analogous works. See Report,

¶¶ 51-52. Based on his consideration of the three quotes, Bersin opines that a

reasonable royalty/license fee in this case would be “no less than $54,000.” See id.,


P:\ORDERS\11-2019\2953MExcludeBersin.wpd   200917.1213   2
       Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 3 of 16




¶ 64. Recif, Langlois, and Jones filed the pending Motion, seeking to exclude

Bersin’s opinion.1 The Motion has been fully briefed and is now ripe for decision.

II.         APPLICABLE LEGAL STANDARD

            Witnesses who are qualified by “knowledge, skill, experience, training or

education” may present opinion testimony to the jury. FED. R. EVID. 702; see, e.g.,

Whole Woman’s Health v. Hellerstedt, __ U.S. __, 136 S. Ct. 2292, 2316 (2016);

Moore v. Ashland Chem., Inc., 151 F.3d 269, 276 (5th Cir. 1998) (en banc); Huss v.

Gayden, 571 F.3d 442, 452 (5th Cir. 2009). “Rule 702 does not mandate that an

expert be highly qualified in order to testify about a given issue.” Williams v.

Manitowoc Cranes, L.L.C., 898 F.3d 607, 623 (5th Cir. 2018). “This is because

‘[d]ifferences in expertise bear chiefly on the weight to be assigned to the testimony

by the trier of fact, not its admissibility.’” Id. at 623-24 (quoting Huss, 571 F.3d at

452).

            To be admissible, an expert’s proffered testimony must be both relevant and

reliable. Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 591-92 (1993);

Carlson v. Bioremedi Therapeutic Sys., Inc., 822 F.3d 194, 199 (5th Cir. 2016). The

expert testimony must be relevant and the expert’s proposed opinion must be one that



1
            The Court’s practice is not to admit an expert’s report into evidence. Instead, the
            expert’s opinions are introduced into evidence through his testimony.

P:\ORDERS\11-2019\2953MExcludeBersin.wpd   200917.1213   3
       Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 4 of 16




would assist the trier of fact to understand or decide a fact in issue. See Weiser-Brown

Operating Co. v. St. Paul Surplus Lines Ins. Co., 801 F.3d 512, 529 (5th Cir. 2015);

Bocanegra v. Vicar Servs., Inc., 320 F.3d 581, 584 (5th Cir. 2003) (citing Daubert,

509 U.S. at 591-92).

            To satisfy the “reliability” prong, a “party seeking to introduce expert testimony

must show (1) the testimony is based upon sufficient facts or data, (2) the testimony

is the product of reliable principles and methods, and (3) the witness has applied the

principles and methods reliably to the facts of the case.” Huss, 571 F.3d at 452 (citing

Smith v. Goodyear Tire & Rubber Co., 495 F.3d 224, 227 (5th Cir. 2007)); see also

Carlson, 822 F.3d at 199. “Reliability” requires that the proponent of the expert

testimony must present some objective, independent validation of the expert’s

methodology. See Brown v. Illinois Cent. R. Co., 705 F.3d 531, 536 (5th Cir. 2013).

The objective of the Court’s gatekeeper role is to ensure that an expert “employs in

the courtroom the same level of intellectual rigor that characterizes the practice of an

expert in the relevant field.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152

(1999); Hodges v. Mack Trucks Inc., 474 F.3d 188, 194 (5th Cir. 2006).

            The Court’s gatekeeping role is no substitute, however, for the adversarial

process. See Pipitone v. Biomatrix, Inc., 288 F.3d 239, 250 (5th Cir. 2002).

“Vigorous cross-examination, presentation of contrary evidence, and careful


P:\ORDERS\11-2019\2953MExcludeBersin.wpd 200917.1213   4
       Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 5 of 16




instruction on the burden of proof are the traditional and appropriate means of

attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596; MM Steel, L.P.

v. JSW Steel (USA) Inc., 806 F.3d 835, 852 (5th Cir. 2015).

III.        ANALYSIS

            A.          Qualifications

            Bersin earned a B.B.A. degree in accounting in 1993 from the University of

Houston. He is a Certified Public Accountant (“CPA”), licensed to practice in Texas.

He holds the American Institute of Certified Public Accountants’ credential of

Certified in Financial Forensics (“CFF”), which requires expertise in forensic

accounting that CPAs apply in a variety of service areas including damages

calculations, forensic analysis, valuations, and bankruptcy. See Report, ¶ 2. Bersin

also holds the credential of Certified Licensing Professional (“CLP”), which requires

“experience, proficiency, knowledge and exposure to licensing and commercialization

of intellectual property through active involvement in patenting, marketing, valuation,

IP law, negotiation, business development and intellectual asset management.” Id.,

¶ 3.

            Bersin has authored publications and has presented on topics including “the

quantification of economic damages, financial analysis, and intellectual property

valuation, licensing, and monetization strategies.” Id., ¶ 4; Attachment 1.0. He has


P:\ORDERS\11-2019\2953MExcludeBersin.wpd 200917.1213   5
       Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 6 of 16




been qualified as an expert and provided expert testimony on damages in intellectual

property-related litigation in state and federal courts throughout the country, including

in the Southern District of Texas. See id., ¶ 1; Attachment 1.1; Ultraflo Corp. v.

Pelican Tank Parts, Inc., 2013 WL 12137088 (S.D. Tex. Sept. 25, 2013). Bersin has

also provided consulting services related to the valuation and licensing of intellectual

property assets. See Report, ¶ 1. He is currently a Senior Managing Director of FTI

Consulting, Inc. (“FTI Consulting”), providing “consulting and expert witness

services involving valuation, financial, forensic accounting, and economic damages

issues.” Id.

            Recif argues that Bersin is not qualified to offer opinion testimony in this case

because (1) he has no special knowledge of oil and gas related subjects; (2) he has no

special knowledge of how to calculate a hypothetical license fee; and (3) he has no

specialized knowledge of buying or selling license fees. Recif’s position is not

supported by applicable legal authorities or by the evidence in the record.

                        1.          Special Knowledge of Oil and Gas Subjects

            Recif argues that Bersin’s testimony should be excluded because he has no

formal education or specialized knowledge in subjects such as geology, petroleum

engineering, geophysics, or oil and gas production. Recif cites no legal authority for

its argument that such specialized subject matter expertise is required for a damages


P:\ORDERS\11-2019\2953MExcludeBersin.wpd 200917.1213   6
       Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 7 of 16




expert in an intellectual property rights context. Instead, it is common within the Fifth

Circuit for damages experts in intellectual property cases to be CPAs or economists,

not subject matter experts (“SMEs”). See, e.g., Ultraflo, 2013 WL 12137088 at *1;

Baisden v. I’m Ready Productions, Inc., 2010 WL 1855963, *5 (S. D. Tex. May 7,

2010); Amigo Broad, L.P. v. Spanish Broad Sys., Inc., 2006 WL 5503872, *3 (W.D.

Tex. Apr. 21, 2006) (holding that a damages expert “need not have specialized

experience in a particular industry).                  Indeed, a similar objection to Bersin’s

qualification was rejected in Ultraflo, a case in this federal district. In that case, the

Court held that “[a]s an accountant, [Bersin] is sufficiently qualified to offer an

opinion on the factors and considerations that must be included in a valid damage

model and/or reliable damage calculations, regardless of the particular industry at

issue.” Ultraflo, 2013 WL 12137088 at *1. Bersin can qualify as an expert under

Rule 702 on the subject of copyright infringement damages notwithstanding his lack

of formal education and specific experience in the oil and gas industry.

            Recif argues in its Reply that Bersin’s methodology “entailed him leaving the

accounting world he knew and entering the oil and gas world and the world of buying

and selling of licenses.” See Reply [Doc. # 179], p. 2. This argument is not supported

by the record. Bersin consulted with Juniper’s technical expert, Wayman Gore, from

whom he obtained information regarding the practice by investors to commission


P:\ORDERS\11-2019\2953MExcludeBersin.wpd 200917.1213   7
       Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 8 of 16




petroleum engineering-consulting firms to produce technical analysis and

presentations for potential oil and gas projects, and learned also that payment for such

technical analysis and presentations typically includes a license. See Report, ¶ 51

fn. 80. After obtaining this technical information from Gore, Bersin solicited quotes

from three such petroleum engineering-consulting firms to produce technical analysis

and presentations analogous to the Copyrighted Works. Bersin, by relying on Gore’s

technical expertise, was not required to “leav[e] the accounting world” to form his

proffered opinion regarding a reasonable licensing fee in this case.

                        2.          Special Knowledge Calculating a Hypothetical License Fee

            Recif argues that Bersin’s opinion should be excluded because he has no special

knowledge regarding how to calculate a hypothetical license fee for technical work

not intended for retail sale and similar to the copyrighted works at issue in this case.

Recif’s argument is legally and factually unsound. Recif cites no legal authority that

an expert is not qualified unless his experience is under circumstances virtually

identical to those in the case in which he seeks to offer his opinion. Moreover, the

record shows that Bersin has twenty-five years experience providing expert services

regarding the assessment of damages in intellectual property cases, including

calculating damages in copyright infringement cases that involved reasonable

royalties. Recif’s argument does not support its request to exclude Bersin’s testimony.


P:\ORDERS\11-2019\2953MExcludeBersin.wpd 200917.1213   8
       Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 9 of 16




                        3.          Special Knowledge Buying or Selling License Fees

            Recif argues that Bersin’s opinion should be excluded because he has no

personal experience negotiating, buying, or selling license fees. Again, Recif cites no

legal authority that a proffered damages expert is not qualified unless he has personal

experience in the underlying subject matter, and this Court is aware of none. This

argument is without merit, and the Court finds that Bersin is qualified to offer an

opinion on the value of a reasonable royalty/license fee in connection with Juniper’s

copyright infringement and DMCA counterclaims.

            B.          Reliability

            Bersin calculated Juniper’s copyright infringement damages based on a

reasonable royalty. A reasonable royalty is the amount “customarily paid for the type

of use to which the defendant has put the infringing material” and can be in the form

of a “lump sum based on the reasonable value of the work . . ..” See Report, ¶ 47

(quoting Ross, Terrence P., Intellectual Property Law and Remedies, Law Journal

Press, 2020, at “Reasonable Royalty” Sec. 2.02[1][c][ii]). To determine the lump sum

reasonable royalty for the Cross-Section Analysis and the Six Map Poster, Bersin

solicited quotes from three petroleum engineering-consulting firms to create and

license analogous works. See Report, ¶¶ 51-52. Nutech Energy Alliance Ltd.

(“Nutech”) provided a quote of $54,000.00. FTI Consulting Platt Sparks, LLC (“Platt


P:\ORDERS\11-2019\2953MExcludeBersin.wpd 200917.1213   9
      Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 10 of 16




Sparks”) provided a quote of $57,644.00.                    PGH Petroleum & Environmental

Engineers, LLC (“PGH”) provided a quote of $89,550.00 to create and license works

analogous to the Cross-Section Analysis and the Six Map Poster. Based on Bersin’s

consideration of the three quotes, Bersin opines that a reasonable royalty/license fee

in this case would be “no less than $54,000.” See id., ¶ 64.

            Recif challenges the reliability of Bersin’s methodology. First, Recif argues

that Bersin “made up” the methodology because there is no other evidence of

damages. Next, Recif argues that Bersin’s methodology is unreliable because the

precise methodology in virtually exact circumstances has not been used by any other

expert and has not been used by Bersin in any other case. Recif argues that Bersin’s

opinion should be excluded because it is based on unreliable facts. Lastly, Recif

argues that the information on which two quotes were based was not analogous to

Juniper’s copyrighted works. As explained below, none of these arguments supports

the exclusion of Bersin’s opinion.

                        1.          “Made Up” Methodology

            Recif argues that Bersin “made up” his methodology because there is no other

evidence of damages. Recif’s argument is without merit.

            The Copyright Act permits recovery of a reasonable royalty. See 17 U.S.C.

§ 504(b). One form of reasonable royalty is the market value of a license fee for the


P:\ORDERS\11-2019\2953MExcludeBersin.wpd 200917.1213   10
      Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 11 of 16




copyrighted work. See MGE UPS Sys., Inc., 622 F.3d 361, 366 (5th Cir. 2010). A

reasonably royalty, expressed as the market value of a license fee, is based on “what

a willing buyer would have been reasonably required to pay a willing seller as a

licensing fee for the use of the copyrighted material by the infringers.” Id. There

being “concrete” evidence of the market value of a license fee for the copyrighted

works through the three quotes Bersin obtained, his methodology is not “made up” but

is, instead, a recognized use of a license fee as an acceptable measure of actual

damages. See On Davis v. The Gap, Inc., 246 F.3d 152, 166 (2d Cir. 2001).

                        2.          Methodology Not Previously Used

            Recif relies on Bersin’s deposition testimony that he has not previously

solicited “market-value quotes from a petroleum engineering consulting firm as a

proxy for a license fee for something analogous to the copyrighted works in another

case specifically.” See Motion, p. 13 (quoting Bersin Depo., Exh. 4 to Motion,

pp. 137-38). Although Bersin may not be aware of cases in which his specific

methodology in the exact circumstances of this case was previously used, Recif has

failed to cite any legal authority for its position that reliability requires prior use of the

exact methodology in the exact same circumstances. The general methodology of

assessing the market value of a license for copyrights works, however, is well-

established. See, e.g., Romanowicz v. Alister & Payne, Inc., 2018 WL 4762980, *4


P:\ORDERS\11-2019\2953MExcludeBersin.wpd 200917.1213   11
      Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 12 of 16




(S.D.N.Y. Aug. 3, 2018); AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS,

CALCULATING DAMAGES                                IN   INTELLECTUAL PROPERTY DISPUTES 62, 100 (4th

ed. 2020) (noting that “the reasonable royalty to be paid to the plaintiff by the

defendant is governed by the particular facts of the case” and addresses “what would

a willing buyer have been reasonably required to pay a willing seller for plaintiffs’

work?”). Bersin’s methodology of soliciting multiple quotes to determine the

reasonable royalty/license fee for the copyrighted works based on the market value of

obtaining analogous works is a rational, reliable methodology.

                        3.          Unreliable Facts

            Recif argues that Bersin’s opinion should be excluded because it is based on

unreliable facts. Specifically, Recif argues that (1) there is no identification of what

the Nutech and Platt Sparks quotes were for; (2) Recif already had 25 well logs of its

own; (3) it took Juniper employee Chase Schrotel only an estimated 24 hours to create

the Cross-Section Analysis and the Six Map Poster; and (4) two of the three firms

providing quotes, Platt Sparks and PGH, have a financial interest in the case. None

of these arguments supports Recif’s request to exclude Bersin’s opinion.

            The quotes from Nutech and Platt Sparks describe the work covered by their

respective quotes. Each firm states that it is providing a quote to create works similar




P:\ORDERS\11-2019\2953MExcludeBersin.wpd 200917.1213            12
      Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 13 of 16




to Juniper’s Copyrighted Works. See Report, ¶¶ 54-55; Attachments 3.0 and 4.0 to

Report.

            Recif’s statement that it already possessed 25 well logs is unsupported by the

record and not relevant to the damages calculation. Twenty-one of the well logs

referenced by Recif were purchased when Langlois was preparing his Masters thesis,

which was presented in the Spring of 2004, almost thirteen years before Juniper

provided its Copyrighted Works to Recif. There is no evidence in the record that

Recif still possessed those well logs in 2018, and they were not produced during

discovery. More importantly, whether or not Recif already possessed certain well

logs, the relevant issue is the calculation of a reasonable royalty/license fee for

Juniper’s Copyrighted Works. Recif used the Cross-Section Analysis and the Six

Map Poster in their entirety, not something else.             Therefore, the reasonable

royalty/license fee should be calculated based on Recif’s actual infringing use.

            Platt Sparks and PGH each provided a quote based on an estimate of the

number of hours needed to create work analogous to Juniper’s Copyrighted Works.

Schrotel estimated that he created the Cross-Section Analysis and the Six Map Poster

in 24 hours. The record establishes that Bersin took Schrotel’s estimate into account.

It is uncontroverted that Schrotel did not maintain contemporaneous time records and

that he created the Copyrighted Works for internal investment considerations at


P:\ORDERS\11-2019\2953MExcludeBersin.wpd 200917.1213   13
      Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 14 of 16




Juniper, not for use by a third party. Therefore, as Bersin explains, Schrotel’s

estimated time would not have included levels of review and refinement necessary

before a similar work would be delivered by Platt Sparks and/or PGH to an outside

client. See Report, ¶ 61. Additionally, Nutech based its quote on the number of wells,

not the number of hours requires to complete the work. Therefore, Schrotel’s estimate

is irrelevant to Bersin’s consideration of the Nutech quote.

            Recif notes that Bersin is a Director at FTI Consulting, which owns a subsidiary

that operates Platt Sparks. Bersin testified under oath that Platt Sparks is an

independent legal entity with no financial interest in this case, and was not told that

Bersin was retained by Juniper or any other information about the litigation. See

Bersin Depo., Exh. 11 to Response, pp. 135-136. PGH is owned by Wayman Gore,

Juniper’s technical expert in this case. Recif concedes that neither Bersin’s nor Gore’s

compensation in this case is contingent on Juniper’s success. Recif argues only that

their reputation may be negatively affected should Juniper not prevail on its copyright

infringement claim. See Motion, p. 19. This does not create a disqualifying conflict

of interest.

                        4.          Two Quotes Not for Analogous Work

            Recif argues that the quotes from Nutech and Platt Sparks were not for

analogous works because they did not identify the same 32 wells for the cross-section


P:\ORDERS\11-2019\2953MExcludeBersin.wpd 200917.1213   14
      Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 15 of 16




analysis as were used for Juniper’s Copyrighted Works. As Recif explains in its

Reply, this argument is based on the assertion that different wells have different value.

See Reply, p. 9. The relevant inquiry, however, is not whether the wells themselves

have different value. Instead, the relevant issue is whether it would cost basically the

same to have any well analyzed. There is no evidence that it generally costs different

amounts to analyze different well data. Indeed, Nutech’s quote is based on a flat rate

of $1,500 per well. Therefore, the specific wells used by Nutech and Platt Sparks for

their quotes are not relevant to the reliability of Bersin’s damages opinion.2

IV.         CONCLUSION AND ORDER

            Bersin is well-qualified to offer an opinion regarding copyright damages,

specifically the market value of a reasonable licensing fee. He used a rational, reliable

methodology to calculate the reasonable value of the lost license fee. Bersin is

qualified to offer expert testimony under Rule 702, and his opinions in this case are

relevant and reliable. Recif can vigorously cross-examine Bersin, and the weight to

which his opinion is entitled can be determined by the jury. As a result, it is hereby




2
            The Court notes that if it were to exclude the Nutech and Platt Sparks quotes, the
            remaining quote from PGH was significantly higher and would, therefore, support
            Bersin’s opinion that a reasonable royalty/license fee in this case would be no less
            than $54,000.

P:\ORDERS\11-2019\2953MExcludeBersin.wpd 200917.1213   15
      Case 4:19-cv-02953 Document 193 Filed on 09/18/20 in TXSD Page 16 of 16




            ORDERED that Recif’s Motion to Exclude the Testimony of Brent K. Bersin

[Doc. # 139] is DENIED.

                                           18th day of September, 2020.
            SIGNED at Houston, Texas, this ____




                                                                NAN Y F. ATLAS
                                                       SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2019\2953MExcludeBersin.wpd 200917.1213   16
